                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                         Case No. 17-20595
v.                                       HON. VICTORIA A. ROBERTS

YOUSEF MOHAMMAD RAMADAN,

              Defendant.
______________________________/

ORDER: (1) DENYING RAMADAN’S MOTION IN LIMINE [ECF No. 236]
   AND (2) GRANTING RAMADAN’S MOTION FOR ATTORNEY
 CONDUCTED VOIR DIRE AND SHOWING OF UNCONSCIOUS BIAS
                    VIDEO [ECF No. 237]


     I.     INTRODUCTION

          The United States charged Yousef Ramadan (“Ramadan”) with

possession of two firearms with obliterated serial numbers, possession of a

stolen firearm, and possession of an unregistered silencer. Airport security

agents discovered these items while scanning Ramadan’s checked

baggage. The baggage examination also revealed that his family’s luggage

contained export-controlled body armor; other paramilitary gear; and

numerous electronic devices depicting, among other things, over 1500

pictures and videos of ISIS propaganda, pictures and videos of a suspected


                                     1
homemade pipe bomb, and pictures of Ramadan posing with weapons while

making the ISIS hand gesture.

        Before the Court are two Ramadan motions. The Court DENIES

Ramadan’s motion in limine to inspect grand jury transcripts. The Court

GRANTS Ramadan’s motion for attorney conducted voir dire and showing

of unconscious bias video.

  II.     STANDARD OF REVIEW

        District courts have broad discretion over matters involving the

admissibility of evidence at trial. U.S. v. Seago, 930 F.2d 482, 494 (6th Cir.

1991). In determining the admissibility of evidence, the Court must first

decide whether the evidence is relevant. Under the Federal Rules of

Evidence, relevant evidence is that which has “any tendency to make a fact

more probable or less probable than it would be without the evidence; and

the fact is of consequence in determining the action.” Fed. R. Evid. 401.

        Under Fed. R. Evid. 402, all relevant evidence is admissible, unless a

statute or rule provides otherwise. Evidence that is not relevant is not

admissible. Fed. R. Evid. 402. Further, “the Court may exclude relevant

evidence if its probative value is substantially outweighed by the danger of

... unfair prejudice, confusing the issues, misleading the jury, undue delay,


                                       2
wasting time, or needless presentation of cumulative evidence.” Fed. R.

Evid. 403.

   III.     DISCUSSION

            A. Motion in Limine

          This is Ramadan’s second request for inspection of grand jury

transcripts. See ECF No. 134. Judge Battani denied his first request. See

ECF No. 140. Still, Ramadan requests that the Court permit him to inspect

the minutes of the grand jury transcripts pursuant to Federal Rules of

Criminal Procedures 6(e)(3)(E)(i)-(ii). This rule allows the Court to order

disclosure of grand jury testimony “at the request of a defendant who shows

that a ground may exist to dismiss the indictment because of a matter that

occurred before the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(ii).

          The decision whether to disclose grand jury testimony or other material

under Fed. R. Crim P. 6(e)(3)(E) is left to the discretion of the Court. United

States v. Short, 671 F.2d 178, 184 (6th Cir. 1982). That discretion is not

absolute. Id. Disclosure is proper only if the party seeking disclosure shows

a “compelling necessity” for breaking the “indispensable secrecy of grand

jury proceedings.” Id. (quoting United States v. Procter & Gamble Co., 356

U.S. 677, 681-82 (1958)). To demonstrate a “compelling necessity,” a party


                                         3
must show a “particularized need” for the disclosure of grand jury records.

Id. (quoting Procter & Gamble, 356 U.S. at 683). Additionally, “a presumption

of regularity . . . attaches to [grand jury] proceedings[,] and [a] defendant[]

ha[s] a difficult burden to prove any irregularity.” United States v. Battista,

646 F.2d 237, 242 (6th Cir. 1981).

      Ramadan says inspection of the grand jury transcripts are necessary

and material to the preparation of his defense for the following reasons.

Ramadan:

          Suspects the transcripts will reveal whether the evidence tag
           numbers assigned to the indicted firearm are consistent with the
           evidence that will be presented at trial;

          Claims the transcripts will prove the government’s knowledge of
           evidence destruction and whether agents testified to an
           unbroken chain of custody and preservation of the evidence;

          Says the transcripts are necessary to impeach the deposition of
           Philip Prather. Ramadan cleaned Prather’s home as an
           employee of Star Carpet Cleaning. Ramadan possessed a
           Jennings firearm stolen from Prather’s residence. He suspects
           the government will move for admission of Prather’s deposition
           testimony at trial in lieu of his live testimony; and

          Says the transcripts are necessary to determine whether
           evidence unrelated to the crimes charged was presented to the
           grand jury and to determine whether agents testified that
           Ramadan knew of, possessed, or controlled the firearm alleged
           in the indictment.




                                      4
      None of the given reasons demonstrates a “compelling necessity” to

allow inspection of grand jury transcripts.

      Ramadan fails to demonstrate a particularized need for the grand jury

transcripts to support a demand for the appearance of certain government

witnesses. As the government points out, “nearly all of the law enforcement

witnesses involved in this case” testified during the evidentiary hearing that

extended between January 30 and September 12, 2018. See ECF No. 110.

Ramadan has access to thousands of pages of discovery to determine

whether government witnesses are necessary at trial.

      Similarly, Ramadan fails to demonstrate a particularized need for the

transcripts for impeachment purposes. This is Ramadan’s second request

that the Court permit him to inspect grand jury transcripts to impeach Prather.

Judge Batani ruled on this request in her August 12 order. See ECF No. 140.

Ramadan is bound by that decision; the Court will not rehash matters settled

early in this case. Burley v. Gagacki, 834 F.3D 606, 618 (6th Cir. 2016)

(“Under the law of the case doctrine, findings made at one stage in the

litigation should not be reconsidered at subsequent stages of that same

litigation.” (citation omitted)).




                                       5
       Testifying witness statements, including those made to the grand jury,

will be available to Ramadan pursuant to the Jencks Act. The government

says it will produce grand jury Jencks material to Ramadan two weeks prior

to trial.

       Ramadan’s remaining reasons are speculative. The “mere speculation

of irregularity is not enough to entitle the defendant to disclosure of grand

jury material.” United States v. Hart, 513 F. Supp. 657, 658 (D. Pa. 1981).

Ramadan’s generalized claims that he needs to inspect the grand jury

transcripts to prepare for trial are insufficient to warrant disclosure of the

transcripts. See United States v. Johnson, 414 F.2d 29 (6th Cir. 1969).

            B. Motion for Attorney Conducted Voir Dire and Showing of
               Unconscious Bias Video

       Ramadan requests that the Court allow attorney conducted voir dire on

the issue of unconscious bias. He asks the Court to show an unconscious

bias video commissioned by a committee of judges and attorneys in the U.S.

District Court for the Western District of Washington before voir dire. The

Western District of Washington shows the video to each potential juror prior

to jury selection in all cases. The video explains how unconscious bias can

negatively impact perception. It instructs jurors to consider the assumptions



                                      6
they bring and asks them to be aware of those assumptions throughout the

trial.

              1. The Court will allow attorney conducted voir dire

         The parties reached an agreement regarding attorney conducted voir

dire. They will submit a joint list of proposed jury questions regarding implicit

bias to the Court along with objections and the basis for each objection by

July 12, 2021. The Court will rule on these objections prior to trial.

              2. The Court will show the unconscious bias video in the
                 courtroom prior to the attorney conducted voir dire

         The parties also agreed that the jurors should see the unconscious

bias video. Apparently, the video is being shown in several districts. See,

e.g., U.S. District Court for the Northern District of California, Unconscious

Bias              Video             for            Potential             Jurors,

https://www.cand.uscourts.gov/attorneys/unconscious-bias-

videoforpotential-jurors/ (last visited July 9, 2021); United States v.

Sampson, 1:18-cr-02029, Order Following Pretrial Conference (E.D. Wash.

Mar. 15 2019); United States v. Reed, 17-CR-253, Order Re Intent to Play

Unconscious Bias Video (D. Minn. Jan. 30, 2019).




                                          7
        But the parties disagree on the venue in which it should be shown.

Ramadan asks the Court to show the video in the courtroom prior to the

attorney conducted voir dire; the government asks that the clerk’s office show

the video to the entire venire in the jury room as part of jury orientation and

prior to jury selection. The government argues that the courtroom is an

improper place to show the video because it “is an educational tool meant to

help create an impartial jury—it is not evidence in any particular case.”

Importantly, the government does recognize the video as an educational

tool.

        It is entirely proper to show the video in the courtroom. Jurors are not

eliminated from jury service based on anything that occurs during orientation

in the clerk’ office. That location is merely the beginning of an educational

process that continues in the courtroom. The purpose of voir dire is to expose

possible biases, both known and unknown, on the part of prospective jurors.

McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554 (1984).

Demonstrated bias in the responses to questions on voir dire may result in a

juror being excused for cause; hints of bias not sufficient to warrant challenge

for cause may assist parties in exercising peremptory challenges. Id.

        The Court agrees that it would be more ideal to show the video to the

venire as part of orientation in the clerk’s office. However, the Court does not
                                        8
have the authority to require that the video be shown to all jurors during

orientation. Continuing orientation in the courtroom makes this a legitimate

request.

         The bench discussed the matter of showing the video to the entire

venire. It has not reached a decision. If, prior to trial, the bench decides that

the clerk’s office may show the video to the entire venire as part of

orientation, the Court will agree. Otherwise, the Court will show the

unconscious bias video in the courtroom prior to attorney conducted voir dire.

   IV.     CONCLUSION

         The Court DENIES Ramadan’s motion in limine for inspection of the

grand jury transcripts and GRANTS his motion for attorney conducted voir

dire and showing of the unconscious bias video.

ORDERED.

                                                 s/ Victoria A. Roberts
                                                 Victoria A. Roberts
                                                 United States District Judge

Date: July 9, 2021




                                       9
